                Case:
ILND 450 (Rev. 10/13)    3:19-cv-50210
                      Judgment in a Civil Action   Document #: 58 Filed: 08/28/20 Page 1 of 2 PageID #:255

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

    Republic Technologies (NA) LLC
    and Stream Inc.,

    Plaintiff(s),                                                    Case No. 19 C 50210
                                                                     Judge Philip G. Reinhard
    v.

    Sabares Smoke Shop, Inc.
    and Ahmad Safi,

    Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes        pre–judgment interest.
                                             does not include pre–judgment interest.

           Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

           Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
           Defendant(s) shall recover costs from plaintiff(s).


               other: Judgment is entered in favor of plaintiffs Republic Technologies (NA) LLC and Sream,
Inc. and against defendants Sabares Smoke Shop, Inc. and Ahmad Safi in the amount of $20,000 plus costs of
$649.20.
                Case:
ILND 450 (Rev. 10/13)    3:19-cv-50210
                      Judgment in a Civil Action   Document #: 58 Filed: 08/28/20 Page 2 of 2 PageID #:256

This action was (check one):

     tried by a jury with Judge      presiding, and the jury has rendered a verdict.
     tried by Judge      without a jury and the above decision was reached.
     decided by Judge Philip G. Reinhard on a motion default judgment.



Date: 8/28/2020
                                                                 Thomas G. Bruton, Clerk of Court
                                                                 /S/ Susan Bennehoff, Deputy Clerk
